Citation Nr: 0629179	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-09 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Evaluation of left knee torn meniscus status post 
arthroscopic repair, patellofemoral pain syndrome, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), panic disorder, or other acquired 
psychiatric disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from April 1992 to August 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's left knee has X-ray evidence of arthritis, 
pain on motion, extension to zero degrees, and flexion 
limited to 120 degrees.  

2.  The veteran also has mild ligamentous instability but he 
does not have moderate recurrent subluxation or lateral 
instability.  


CONCLUSIONS OF LAW

1.  A separate 10 percent rating is warranted for left knee 
arthritis with slight limitation of motion.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, Part 4, 4.71a, 
Diagnostic Code 5010-5003, 5260, 5261 (2005).

2.  The criteria for a disability rating in excess of 10 
percent for left knee torn meniscus status post arthroscopic 
repair, patellofemoral pain syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, Part 
4, 4.71a, Diagnostic Code 5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes in 38 C.F.R. Part 4 identify the various disabilities.  

In 1996, service connection was granted and a 20 percent 
rating was assigned, using Diagnostic Code 5257, for torn 
meniscus, status post arthroscopic repair and patellofemoral 
pain syndrome of the left knee.  The veteran underwent left 
knee arthroscopy, debridement and anterior cruciate ligament 
reconstruction in June 1999.  He was assigned a 100 percent 
post-surgical convalescent rating from the date of the 
surgery until the end of October 1999, after which he was 
assigned a 30 percent rating using Diagnostic Code 5257.  

In November 2000, the veteran was informed of the proposal to 
reduce the evaluation of the left knee disability to 10 
percent and given an opportunity to present evidence against 
the proposed disability reduction.  In April 2001, the rating 
under Diagnostic Code 5257 was reduced to 10 percent, 
effective from August 1, 2001, and the veteran was so 
informed by a letter in May 2001.  

After a hearing in September 2001 and the receipt of 
additional evidence, the 10 percent rating under Diagnostic 
Code 5257 was continued, and the veteran was so informed in 
January 2002.  In March 2002, the veteran expressed 
disagreement with the continuation of the 10 percent rating.  

The record does not support assignment of a higher rating 
under Diagnostic Code 5257, which rates other impairment of 
the knee, recurrent subluxation or lateral instability, 30 
percent when severe, 20 percent when moderate, and 10 percent 
when slight.  The veteran has no more than mild lateral 
instability.  There were September and October 2001 diagnoses 
of mild anterior cruciate ligament laxity.  Also, an MRI in 
August 2003 suggested a partial tear or thinning of the 
reconstructed anterior cruciate ligament, and a 2003 
examination again found that there was some instability, but 
anterior and posterior drawer tests were negative for 
anterior and posterior cruciate ligament instability.  
Therefore, the rating the veteran has under Diagnostic Code 
5257 will not be increased.  Although the veteran reports 
that his knee gives out, that he falls sometimes, and that he 
can hardly walk, the objective evidence from the trained 
health care providers as to the degree of instability present 
is the most probative, precise, and accurate evidence of 
record.

Separate ratings may be assigned for limitation of flexion, 
limitation of extension, and instability, as they are not 
compensating for the same impairment.  38 C.F.R. § 4.14 
(2005).  Here, the veteran has all three.  The April 2005 
supplemental statement of the case attributes the current 10 
percent evaluation under Diagnostic Code 5257 to pain with 
limitation of motion and degenerative changes.  The Board 
notes, however, that traumatic arthritis is rated as 
degenerative arthritis, 38 C.F.R. § 4.71a, Diagnostic Code 
5010, and that degenerative arthritis is rated based on 
limitation of motion, 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  When the limitation of motion of the joint involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is applied for each major joint (or 
group of minor joints) affected by limitation of motion under 
Diagnostic Code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

Generally, limitation of flexion of the knee is not 
compensable unless flexion is limited to 45 degrees or more, 
38 C.F.R. § 4.71a, Diagnostic Code 5260, and limitation of 
extension is usually not compensable unless extension is 
limited to 10 degrees or more, 38 C.F.R. § 4.71a, Diagnostic 
Code 5261.  In this case, the 2003 VA examination report 
shows flexion limited to 120 degrees, and extension to zero 
degrees, and pain throughout the range of motion.  Thus, the 
requirements for compensable ratings by resort to Diagnostic 
Code 5260 and 5261 are not met.  The 2003 examination shows 
X-ray evidence of arthritis of the left knee.  Accordingly, 
per Diagnostic Code 5003, a 10 percent rating -- but only a 
single 10 percent rating -- is warranted for the limitation 
of motion of the joint.  Sections 4.40 and 4.45 cannot result 
in a higher rating or two separate compensable ratings for 
flexion and extension because Diagnostic Code 5003 indicates 
that one 10 percent rating for limitation of motion for the 
joint is the maximum.  Johnston v. Brown, 10 Vet. App. 80, 
84-85 (1997).

The Board concludes that one 10 percent rating per Diagnostic 
Code 5003 is warranted for the limitation of flexion and 
extension, in addition to the 10 percent rating assigned 
under Diagnostic Code 5257 for instability.  

The Board has reviewed the rating schedule and finds that 
compensating the veteran under other codes would either be 
not permitted or no more advantageous.  Ankylosis and 
dislocated semilunar cartilage are not diagnosed, and 
compensating the veteran under Diagnostic Code 5258 would 
violate 38 C.F.R. § 4.14 because symptomatology related to 
the meniscus is already being compensated.

The representative, citing 38 C.F.R. § 3.344 (2005), has 
raised the argument that the veteran's rating should not have 
been reduced from 30 to 10 percent in April 2001 on the basis 
of one examination.  The evidence shows that the appeal, 
however, stems from the December 2001 rating decision denying 
an increased rating for the left knee disability.  The fact 
that the veteran attached a copy of the January 2002 notice 
of the December 2001 decision - but not a copy of the April 
2001 decision - when he sent in his notice of disagreement in 
March 2002 is proof of his intent to appeal the December 2001 
rating decision.  

Even if the appeal had been from the April 2001 decision 
reducing the rating, however, the 30 percent rating that was 
then reduced had not been in effect for 5 or more years, 
which is the time period 38 C.F.R. § 3.344 states is 
necessary to trigger the provisions of which the 
representative requests application.  Moreover, the veteran 
had had surgeries and a temporary 100 percent convalescent 
rating in 1999.  Given this, if the matter of the reduction 
were before the Board, it would be difficult to conclude that 
the disability had become stabilized and unlikely to improve 
when it was reduced.

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2005); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

VA has satisfied its duty to notify.  In a May 2002 letter, 
the RO provided the requisite notification.  Moreover, the 
claimant was given the text of 38 C.F.R. § 3.159, concerning 
the respective duties, in the January 2004 statement of the 
case.  While the claimant did not receive notice prior to the 
initial adjudication, he has been provided with every 
opportunity to submit evidence and argument in support of the 
claim and to respond to VA notices.  There is no alleged or 
actual prejudice regarding the timing of the notification.  
The Board may proceed with its decision granting an increased 
rating for left knee disability as the question of the 
effective date for an increased rating for left knee 
disability has not been decided.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained private and VA medical 
records and VA examination reports.  For the reasons set 
forth above, and given the facts of this case, no further 
notification or assistance is necessary, and deciding the 
appeal at this time is not prejudicial to the claimant.


ORDER

A separate 10 percent rating is granted for left knee 
arthritis with some limitation of motion, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  A rating greater than 10 percent under Diagnostic 
Code 5257 for left knee torn meniscus status post 
arthroscopic repair, patellofemoral pain syndrome, is denied.  


REMAND

Various psychiatric diagnoses have been suspected and 
reported, including panic disorder and PTSD.  A psychiatric 
examination should be conducted to determine the most 
appropriate diagnosis or diagnoses and whether any 
psychiatric disorder was caused - in whole or in part - by 
either the veteran's service or his service-connected left 
knee disability.  Also, if PTSD is diagnosed and reported to 
be related to any relevant stressors not verified, action to 
verify such stressors should be accomplished.  Treatment 
appears to be ongoing, so records since May 2005 should also 
be obtained.

The Board notes that after the veteran's April 2005 hearing, 
the veteran sent to the Board additional evidence regarding 
his psychiatric problems.  It is unclear whether he intended 
his April 2005 waiver at his hearing to cover the subsequent 
evidence that he has submitted.  As the claim is being 
remanded to the RO, the RO should consider such records in 
the first instance, to correct any due process deficiency.  

The veteran is hereby notified that it is his responsibility 
to report for the examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2005).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any VA 
treatment records for psychiatric 
disorder since May 2005.  

2.  A psychiatric examination should be 
conducted.  Appropriate testing should 
be done, if needed.  For each 
psychiatric diagnosis made, the 
examiner should give an opinion with 
reasons whether it is at least as 
likely as not (a probability of at 
least 50 percent) that the diagnosed 
disorder was caused - in whole or in 
part - either by service or by the 
veteran's service-connected left knee 
disability.  If the examiner diagnoses 
PTSD, the specific stressors upon which 
the PTSD diagnosis is based should be 
identified.  The claims folder should 
be available to the examiner.  

3.  If PTSD is diagnosed and relevant 
stressors identified as causing it in 
the examination report are not 
verified, attempts to verify them 
should be made.

4.  Thereafter, the RO should consider 
the veteran's claim in light of all of 
the evidence added to the record since 
the April 2005 Supplemental Statement of 
the Case (SSOC).  If benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a SSOC 
and given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


